DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Drawings
The replacement drawings received on 20 October 2021 are approved.
Specification
It is apparent from the REMARKS that Applicant intends to amend claim 79. However such an amendment must be on a separate page and not included in the REMARKS for the amendment to be entered.
Claim Objections
Claim 2 is objected to because of the following informalities:  On line 1 “claim 0” should be “claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2,16,18 are rejected under 35 U.S.C. 103 as being unpatentable over Ota in U.S. Patent No. 6,034,349 in view of Akimoto in U.S. Patent .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ota in U.S. Patent No. 6,034,349 in view of Akimoto and Babi-Ali as provided in claim 2 and further in view of Moss et al. in U.S. Patent No. 6,144,011 and Murkoh et al. in U.S. Patent Application Publication No. 2002/0179718. Moss et al. is considered to teach rotation of a mask at a speed of 10 Hz (see column 2, lines 20-24) for laser marking, which is considered to be 600 rotations per minute, that is less than the claimed rotational speed. Murkoh et al. teaches in laser marking a revolution speed of a mask (element 156 i.e. apertured substrate) of 10,000 to 100,000 rpm (see paragraph 67) that is greater than the claimed rotational .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ota in U.S. Patent No. 6,034,349 in view of Akimoto and Babi-Ali as provided in claim 2 and further in view of  Sato in U.S. Patent Application Publication No. 2014/0008338.  Sato discloses synchronizing (see paragraph 119) the laser output with the position of the stage (element 20)), using a process control unit (element 28).  It would have been obvious to adapt Ota in view of Akimoto, Babi-Ali, and Sato to provide this to precisely position the laser material processing on the workpiece.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ota in U.S. Patent No. 6,034,349 in view of Akimoto and Babi-Ali as applied to claim 1 and further in view of  Petsch et al. in U.S. Patent Application Publication No. 2010/0141729. Petsch et al. teach using a beam expander (element 121, see paragraph 64) prior to a mask (element 124, see paragraph 64) that is considered to be an aperture substrate. It would have been obvious to adapt Ota in view of Akimoto, Babi-Ali, and Petsch et al. to provide this to increase the size of the pattern on the substrate.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ota in U.S. Patent No. 6,034,349 in view of Sadai in Japan Patent No. 04-033,793-A, .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of   Sadai, Akimoto and Baba-Ali as applied to claim 8, and further in view of Fischer et al. in U.S. Patent No. 4,194,814 and Markus et al. in U.S. Patent Application Publication No. 2018/0129049. Markus et al. teaches a hydrogel contact lens (see paragraph 31). Fischer et al. teach laser marking contact lens before or after hydration (see column 5, lines 10-14). It would have been obvious to adapt Ota in view of Sadai, Akimoto, Baba-Ali, Fischer et al. and Markus et al. to provide this to provide a pattern, e.g. mark, on a dehydrated hydrogel contact lens.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of  Sadai, Akimoto and Babi-Ali as applied to claim 8 and further in view of Macken et al. in U.S. Patent No. 4,156,124. Macken et al. teach a table (element 11) that is considered to be a rotatable aperture wheel with a transparent mask (element 13) that is considered to be a window (with a reflecting coating 18 that blocks part of the laser beam (see column 1, line 59 to column 2, line 30 and figures 1 and 2). It would have been obvious to adapt Ota in view of Akimoto, Babi-Ali and Macken et al. to provide this to protect optics upstream from the rotatable aperture wheel.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ota in U.S. Patent No. 6,034,349 in view of Sadai,  Akimoto and Babi-Ali as applied to claim 8, and further in view of Petsch et al. in U.S. Patent Application Publication No. 2010/0141729. Petsch et al. teach using a beam expander .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ota in U.S. Patent No. 6,034,349 in view of Sadai,  Akimoto and Babi-Ali as applied to claim 8 and further in view of Moss et al. in U.S. Patent No. 6,144,011 and Murkoh et al. in U.S. Patent Application Publication No. 2002/0179718. Moss et al. is considered to teach rotation of a mask at a speed of 10 Hz (see column 2, lines 20-24) for laser marking, which is considered to be 600 rotations per minute, that is less than the claimed rotational speed. Murkoh et al. teaches in laser marking a revolution speed of a mask (element 156 i.e. apertured substrate) of 10,000 to 100,000 rpm (see paragraph 67) that is greater than the claimed rotational speed. It would have been obvious to adapt Ota in view of Sadai et al., Akimoto, Babi-Ali, Moss et al. and Murkoh et al. to provide a rotational speed of 2,000 to 3,000 rotations per minute as a matter of expediency, absent evidence of unexpected results in the rotational speed.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Akimoto, Babi-Ali  as applied to claim 16, and further in view of Harrison in U.S. Patent No. 6,075,223. Harrison teaches physically applying a marking material to the surface of a workpiece, with a beam from a radiant energy source impinges upon the marking material, which absorbs the radiant .
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of   Akimoto and Baba-Ali as applied to claim 16 and further in view of  Fischer et al. in U.S. Patent No. 4,194,814 and Markus et al. in U.S. Patent Application Publication No. 2018/0129049. Markus et al. teaches a hydrogel contact lens (see paragraph 31). Fischer et al. teach laser marking contact lens before or after hydration (see column 5, lines 10-14). It would have been obvious to adapt Ota in view of Fischer et al. and Markus et al. to provide this to provide a pattern, e.g. mark, on a dehydrated hydrogel contact lens.
Response to Arguments
Applicant’s arguments filed 20 November 2021 have been fully considered but they are not persuasive. Akimoto teaches using a phase shift mask (element 1708, see paragraph 86) for laser ablation (see paragraph 72).  Babi-Ali teaches that phase shift masks uses openings of 180 phase difference causes any light overlapping from two adjacent apertures to interfere destructively, thereby reducing the width of the feature (see column 9, line 64 to column 10, line 13).
                                   Allowable Subject Matter
Claims 5,10 and 15 are allowable over the prior art of record, but have been rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as stated above earlier in the instant office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Johnson et al. in U.S. Patent Application Publication No. 2006/0191884 in paragraph 16 discloses “… laser firing is synchronized to the stage motion.”. 
22.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761